UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4318



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREGORY ALLEN HOLT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (1:05-cr-00320-WLO)


Submitted:   March 12, 2007                   Decided:   May 2, 2007


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher R. Clifton, Michelle B. Clifton, GRACE, HOLTON, TISDALE
& CLIFTON, P.A., Winston-Salem, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Clifton T. Barrett,
Assistant United States Attorney, Deanna Davidian, Third-Year Law
Student, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Following his guilty plea, pursuant to a written plea

agreement, to distribution of cocaine base in violation of 21

U.S.C. § 841(a)(1), (b)(1)(B) (2000), the district court sentenced

Gregory Allen Holt to a total of 210 months’ imprisonment.                 He

appeals, contending he received an unreasonable sentence.            We find

that the district court properly applied the sentencing guidelines,

properly considered the relevant factors and the arguments of

counsel and that, therefore, the sentence imposed was reasonable.

Accordingly, we affirm the sentence.

          Holt argues that the district court failed to provide an

adequate explanation of its reasons for imposing the sentence,

failed to properly consider all the relevant factors under 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), and the sentence is

unreasonable   because   it    is   greater   than   necessary    under   the

circumstances.

          This court reviews the imposition of a sentence for

reasonableness.    United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).   After    Booker,     courts   must   calculate   the    appropriate

guideline range, making any appropriate factual findings.            United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).            The court

then should consider the resulting advisory guideline range in

conjunction with the factors under 18 U.S.C.A. § 3553(a), and


                                    - 2 -
determine an appropriate sentence.                Davenport, 445 F.3d at 370.           A

post-Booker      sentence     may    be    unreasonable           for    procedural    or

substantive reasons. “A sentence may be procedurally unreasonable,

for example, if the district court provides an inadequate statement

of reasons. . . .       A sentence may be substantively unreasonable if

the   court    relies   on    an    improper       factor    or     rejects    policies

articulated by Congress or the Sentencing Commission.”                             United

States   v.    Moreland,     437    F.3d    424,    434     (4th    Cir.)    (citations

omitted), cert. denied, 126 S. Ct. 2054 (2006).

              Here,   the    district      court     correctly          determined    the

advisory guideline range, and recited in detail Holt’s criminal

history. The court also heard from Holt’s counsel regarding Holt’s

attempt to cooperate with the Government.                 Moreover, although Holt

had no recent convictions, Holt sold cocaine to a confidential

informant on five separate occasions in 2005. Finally, we note the

statutory maximum for the offense of conviction is forty years’

imprisonment under 21 U.S.C. § 841(b)(1)(B) (2000).                         Because the

district      court   sentenced      Holt     within        the    guideline       range,

adequately explained the basis for its sentencing decision, and

took into consideration Holt's mitigation arguments, we conclude

that the resulting 210-month sentence was reasonable.                        See United

States   v.    Montes-Pineda,       445    F.3d    375,     380    (4th     Cir.   2006),

petition for cert. filed, ___ U.S.L.W. ___ (U.S. July 21, 2006)

(No. 06-5439); United States v. Green, 436 F.3d 449, 457 (4th


                                          - 3 -
Cir.), cert. denied, 126 S. Ct. 2309 (2006).      Accordingly, we

affirm the district court’s judgment.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -